Name: Commission Regulation (EEC) No 225/91 of 30 January 1991 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 91 Official Journal of the European Communities No L 26/33 COMMISSION REGULATION (EEC) No 225/91 of 30 January 1991 fixing the import levy on molasses lation (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 2205/90 (*),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 29 January 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 6 (8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 15/91 (3), as last amended by Regulation (EEC) No 157/91 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 15/91 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00 , ECU 0,55 per 100 kilograms . Article 2 This Regulation shall enter into force on 31 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 2, 4. 1 . 1991 , p . 8 . (&lt;) OJ No L 18, 24. 1 . 1991 , p . 13 . O OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 201 , 31 . 7. 1990, p . 9.